ACCEPTED
                                                                                                     03-15-00085-CV
                                                                                                            4388670
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 3/5/2015 3:38:32 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK



                                                          Lisa Bowlin Hobbs | lisa@kuhnhobbs.com
                                               3307 Northland Drive, Suite 310 |RECEIVED     IN 78731
                                                                                 Austin, Texas
                                                                          3rd COURT
                                                                Tel 512.476.6003 | FaxOF    APPEALS
                                                                                         512.463.6002
                                                                              AUSTIN, TEXAS
                                                                          3/5/2015 3:38:32 PM
                                                                            JEFFREY D. KYLE
                                    March   5, 2015                                Clerk




Jeffrey D. Kyle, Clerk
Third Court of Appeals                                                                  via e-filing
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

      Re:    No. 03-15-00085-CV
             Michael J. DeLitta; and DeLCom Properties, LLC v. Nancy Schaefer

Dear Mr. Kyle:

      Appellee, Nancy Schaefer, filed her Request for Supplemental Clerk’s Record
and Request for Supplemental Reporter’s Record with the trial court today. Courtesy
copies of both requests are attached to this letter.
                                                Kindest Regards,

                                                KUHN HOBBS PLLC




                                                By: __________________________
                                                     Lisa Bowlin Hobbs




Attachments
cc:   Douglas Drucker, Attorney for Appellants – via e-Service
                                                          Lisa Bowlin Hobbs | lisa@kuhnhobbs.com
                                               3307 Northland Drive, Suite 310 | Austin, Texas 78731
                                                                Tel 512.476.6003 | Fax 512.463.6002




                                        March 4, 2015



Alicia Racanelli
Official Court Reporter
201st District Court
1000 Guadalupe, Third Floor
Austin, Texas 78701

       Re:    Nancy Schaefer v. Michael J. DeLitta, et al.
              No. D-1-GN-13-003516; 201st Judicial District Court, Travis County, Texas
              No. 03-15-00085-CV; Third Court of Appeals, Austin, Texas

Dear Ms. Racanelli:

       Pursuant to Texas Rule of Appellate Procedure 34.6, Nancy Schaefer respectfully
requests that the court reporter prepare and file a Supplemental Reporter’s Record in this case.

        Appellants Michael J. DeLitta and DeLCom Properties, LLC, appealed the denial of the
Motion to Dissolve and Declare Temporary Injunction Void, signed on January 16, 2015. In
their notice of interlocutory appeal, Appellants requested a reporter’s record be prepared. The
Motion to Dissolve and Declare Temporary Injunction Void was heard jointly with the Motion to
Transfer Venue, Motion to Dissolve, Motion to Declare Temporary Injunction Void, Motions to
Disqualify, Motion to Quash and 308 Motion before the Honorable Judge Amy Clark Meachum,
in the 201st District Court of Travis County, Texas, on December 14, 2014. A Reporter’s
Record containing the transcript of this hearing was filed with the Third Court of Appeals, as
requested.

       Appellants did not, however, request that the reporter’s record include the exhibits
admitted during the hearing. Schaefer requests the following exhibits be included in the
Reporter’s Record, all of which were cited in her responses to the Motion to Dissolve and
Declare Temporary Injunction Void, and admitted at the December 14, 2014, hearing.

       1.     Exhibit 5;
       2.     Exhibit 6;
       3.     Exhibit 7;
       4.     Exhibit 8;
       5.     Exhibit 10;
                                                                            Kuhn Hobbs PLLC
                                                                           March 4, 2015 Page 2



       6.     Exhibit 34;
       7.     Exhibit 35;
       8.     Exhibit 42;
       9.     Exhibit 43;
       10.    Exhibit 44;
       11.    Exhibit 45; and
       12.    Exhibit 46.

      Please advise us when the supplemental record is complete. We would like a copy of the
supplemental record and are prepared to pay the costs associated with preparing it.

       Thank you for your assistance with this matter. If you have any questions, or need
additional information, please do not hesitate to call me.


                                                  Sincerely,

                                                  KUHN HOBBS PLLC




                                                  By: __________________________
                                                      Lisa Bowlin Hobbs



cc:    Hon. Vela Price – for inclusion in the record – via e-filing
       Douglas R. Drucker, Attorney for Appellants – via e-filing
       Eric Taube, Attorney for Provision Member Jeff Compton – via e-filing
       Hon. Jeffrey D. Kyle, Clerk, Third Court of Appeals – via e-filing
                                          NO. D-1-GN-13-003516

NANCY SCHAEFER,                                    §           IN THE DISTRICT COURT
      Plaintiff,                                   §
                                                   §
v.                                                 §
                                                   §            201st JUDICIAL DISTRICT
MICHAEL J. DELITTA, AXIOM                          §
MEDICAL CONSULTING, LLC,                           §
AXIOM PROFESSIONALS, LLC,                          §
AXIOM   PROPERTIES,     LLC,                       §
DELCOME PROPERTIES, LLC                            §
      Defendants.                                  §            TRAVIS COUNTY, TEXAS

                              NANCY SCHAEFER’S REQUEST FOR
                              SUPPLEMENTAL CLERK’S RECORD

TO THE HONORABLE CLERK OF TRAVIS COUNTY:

         Pursuant to Texas Rule of Appellate Procedure 34.5(c), Nancy Schaefer requests the clerk of

this Court prepare a supplemental record containing a true copy of the proceedings in the trial court

for transmission to the Third Court of Appeals in Austin, Texas. Nancy Schaefer requests the papers

listed below, including exhibits, be included in the record:

                                      DESCRIPTION                                 DATE FILED
1.         Temporary Restraining Order                                              10/09/13
2.         Joint Motion for Appointment of Provisional Voting Member                11/12/13
3.         Order on Joint Motion for Appointment of Provisional Voting Member       12/10/13
4          Defendants’ Motion to Enforce, Modify and/or Dissolve Certain
                                                                                    03/13/14
           Provision of the Temporary Injunction
5.         Plaintiff’s Second Verified Application for Temporary Restraining
                                                                                    03/18/14
           Order, Temporary Injunction and Permanent Injunction
6.         Motion to Enforce the Agreed Temporary Injunction, Motion to Clarify
           Agreed Temporary Injunction, and Plaintiff’s Response to Defendants’
                                                                                    03/21/14
           Motion to Enforce, Modify and/or Dissolve Certain Provisions of the
           Temporary Injunction
7.         Order                                                                    04/18/14
8.         Order                                                                    04/21/14
9.         Plaintiff’s Second Motion to Enforce the Agreed Injunction, Motion for
                                                                                    05/16/14
           Contempt and Motion to Appoint Receiver
10.        Defendants’ Emergency Motions                                            06/13/14
11.        Order on Second Motion to Enforce the Agreed Injunction and Motion       06/19/14

Cause No. D-1-GN-13-003516
Request for Supplemental Clerk’s Record                                                   Page 1 of 3
          for Contempt
12.       Order Appointing Receiver                                                         06/19/14
13.       Plaintiff’s Second Amended Petition and Jury Demand                               10/28/14
14.       Agreed Amended Scheduling Order                                                   11/06/14
15.       Verification of Nancy Schaefer verifying Plaintiff’s Second Amended
          Petition and Jury Demand and Plaintiff’s First Amended Response to
                                                                                            12/15/14
          Defendants’ Motion to Dissolve and Declare Temporary Injunction
          Void


        Please advise us when the supplemental record is complete. We would like a copy of the

supplemental record and are prepared to pay the costs associated with preparing it.

        Please also call if you have any questions or concerns.



Dated: March 5, 2015                               Respectfully submitted,


                                                   By:       /s/ Lisa Bowlin Hobbs
Donald R. Taylor                                         Lisa Bowlin Hobbs
  State Bar No. 19688800                                  State Bar No. 24026905
  dtaylor@taylordunham.com                                Lisa@KuhnHobbs.com
Of Counsel Stacey Reese                                  Kurt Kuhn
  State Bar No. 24056188                                  State Bar No. 24002433
  stacey@reeselawpractice.com                             Kurt@KuhnHobbs.com
TAYLOR DUNHAM & RODRIGUEZ LLP                            KUHN HOBBS PLLC
301 Congress Avenue, Suite 1050                          3307 Northland Drive, Suite 310
Austin, Texas 78701                                      Austin, Texas 78731
(512) 473-2257                                           (512) 476-6003
(512) 478-4409 (fax)                                     (512) 476-6002 (fax)

                                                         Howard F. Carter, Jr.,
                                                           State Bar No. 03916500
                                                           sam@scarterlawfirm.com
                                                         HOWARD F. CARTER, JR., P.C.
                                                         5600 Tennyson Parkway, Suite 160
                                                         Plano, Texas 75024
                                                         (972) 455-2001
                                                         (972) 455-2015 (fax)


                                     Counsel for Plaintiff, Nancy Schaefer




Cause No. D-1-GN-13-003516
Request for Supplemental Clerk’s Record                                                        Page 2 of 3
                                          Certificate of Service

       I hereby certify that, on March 5, 2015, and in compliance with the Texas Rules of Civil
Procedure, a true and correct copy of this request has been served as follows:

Douglas R. Drucker                                                 via e-Service
Kirby D. Hopkins
Drucker | Hopkins LLP
21 Watery Avenue, Suite 300
The Woodlands, TX 77380
Counsel for Defendants

Eric J. Taube                                                      via e-Service
Hohmann, Taube & Summers LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for Provisional Member Jeff Compton

                                                                   /s/ Lisa Bowlin Hobbs
                                                                   Lisa Bowlin Hobbs




Cause No. D-1-GN-13-003516
Request for Supplemental Clerk’s Record                                                    Page 3 of 3